Morphy, J.,

delivered the opinion of the court.
This is a suit brought for the rescission of the sale of a slave, adjudicated to the plaintiff on the ground that at the time of the sale, he was affected with a disease of which, he died shortly after. The evidence shows that eighteen days after the adjudication, the slave being sick, was admitted into the infirmary of Dr. Luzenberg, where he died on the 18th of October following. A post mortem examination of the body of the slave, made by the physician who attended him during his last illness, convinced the latter that the disease of which this boy died must have existed, and did exist, previous to the day of the sale; and that even at that period, it was already incurable. This testimony is contradicted, in some *217particulars, by another physician; but we think with the judge below, that more weight must be given to the opinion of the physician who attended the patient and made a post mortem inspection of his body. From the extent of the internal ravages of the disease, he was better enabled to form an-opinion of its duration and real character, than the other physician, who, although he had seen and attended t{ie boy shortly before the sale, could speak only from conjecture as to what happened afterwards, in relation to the disease of which the negro died, and the state in which his body was found.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.